Title: Thomas Boylston Adams to William Smith Shaw, 8 July 1799
From: Adams, Thomas Boylston
To: Shaw, William Smith


          
            My dear William
            Philadelphia 8th: July 1799.
          
          Your’s of the 2d: is in hand, with the enclosures, which receive thanks. I am sorry you dislike short letters, because I shall make a excuse therefrom for writing more seldom & only when I have matter enough to fill my paper on all sides. Against this I am sure you will protest & on second reflection, will prefer frequent brevity, to scarce prolixity.
          Among my brothers books you will find many belonging to me, which if you are able to distinguish, either by my name being in them or otherwise, please to put them aside— There is a very handsome sett of Pindar’s works, which if you use be careful of it. Should the books be put on shelves, I must beg you to take care that the setts be not broken. I went to the house in Market street to day and deposited my trunk there as a precursor to my leaving the City for Germantown. Every thing was in good order but the books & those were quite otherwise scarcely a complete sett on the shelves. There are several odd volumes, Pope among others only four volumes, but I think the other two are at Quincy. One vol: L’Esprit de la Ligue, one vol. Molieres works, (the 1st: vol:) At New York among the books I found, were some belonging to setts at Quincy. I took them away, but they are of little benefit without the rest. Some day or other I hope they will all meet again in one company, for it is vexatious to break the setts of good & rare books, such as are the french authors & editions of Lattin classic’s. I found 3 vols: of Cicero’s Orations at N. Y. French & Eng: Lat: & I think there is one still deficient, perhaps you may find it.
          The alarm which was created a few days since, from the report of the prevalence of the fever, has nearly subsided, and I observe in Brown’s paper of the evening some strictures on that subject, which repel with a sort of indignant triumph the suggestion of its existence. I am not, nor have I been much alarmed for several days, since there was no evidence that the fever of which several persons in my neighborhood have died, had been communicated to others by infection; nevertheless I am not one of those who rail at the Doctors for saying that they have had cases of a malignant fever, resembling in every particular except contagion the fever of last fall. It is their duty to tell truth, though its unpleasant quality draws down upon them, the momentary censure of many Citizens.
          
          I am going to the Country for my own health, because I am confident it will be better there than here for some time to come— There are no Courts except the Federal Court in August, which I can attend as well while I lodge out of town as if I stayed in it, and I shall thereby probably save myself the trouble, fatigue & expence of a second removal from any other part of the town I might go to. I hate this unsettled mode of life however, for it distracts one’s ideas, deranges schemes of application both to business & study, and whether the yellow fever is here in fact or only in apprehension the effect at this season is the same—you hear of nothing else.
          I have read none of the intercepted correspondence, lately published in Porcupine, because I dont take his paper. Brown is the only one I take. If the correspondence is published separately, I will obtain a copy for you. The papers you are so good to enclose me are always very acceptable.
          I am fearful that young Mc:Henry was either captured or lost though at the time my brother wrote he had sailed only 10 or 11 weeks, and some chance yet remained of his being safe; I have intended to enquire after him of his uncle, but it has escaped my memory when I saw him.
          With best love to all I am dear William / Your friend & Servt
          
            T B Adams
          
        